

EXHIBIT 10.42




VANDA PHARMACEUTICALS INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) by and between KEVIN MORAN (the
“Executive”) and VANDA PHARMACEUTICALS INC., a Delaware corporation (the
“Company”) was originally entered into as of August 6, 2010. This Agreement is
hereby amended and restated as of May 5, 2020.
1.Duties and Scope of Employment.
(a)    Position. During his employment under this Agreement (“Employment”), the
Company agrees to employ the Executive in the position of VP, Acting Chief
Financial Officer and Treasurer. The Executive shall be subject to the
supervision of, and shall have such authority as is delegated to him by, the
Company’s Chief Executive Officer. The Executive hereby accepts such employment
and agrees to undertake the duties and responsibilities normally inherent in
such position and such other duties and responsibilities as the Company’s Chief
Executive Officer shall from time to time reasonably assign to him.
(b)    Obligations to the Company. During his Employment, the Executive shall
devote his full business efforts and time to the Company. In addition, during
his Employment, without the prior written approval of the Company’s Board of
Directors (the “Board”), the Executive shall not render services in any capacity
to any other person or entity and shall not act as a sole proprietor or partner
of any other person or entity or as a shareholder owning more than five percent
of the voting power of any other entity. The Executive shall comply with the
Company’s policies and rules, as they may be in effect from time to time during
his Employment.
(c)    No Conflicting Obligations. The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Executive represents and warrants that he will not use or disclose, in
connection with his Employment, any trade secrets or other proprietary
information or intellectual property in which the Executive or any other person
has any right, title or interest and that his Employment as contemplated by this
Agreement will not infringe or violate the rights of any other person or entity.
The Executive represents and warrants to the Company that he has returned all
property and confidential information belonging to any prior employers.
2.    Cash and Incentive Compensation.
(a)    Salary. The Company shall pay the Executive as compensation for his
services a base salary at a gross annual rate of not less than $270,113. Such
salary shall be payable in accordance with the Company’s standard payroll
procedures. The annual compensation specified in this Subsection (a), together
with any increases in such compensation that the Company may grant from time to
time, is referred to in this Agreement as “Base Compensation.”





--------------------------------------------------------------------------------




(b)    Incentive Bonuses. The Executive shall be eligible for an annual
incentive bonus with a target amount equal to 30% of his Base Compensation (the
“Annual Target Bonus”). Such Annual Target Bonus (if any) shall be awarded based
on objective or subjective criteria established in advance by the Board or the
Compensation Committee of the Board (the “Compensation Committee”). Any Annual
Target Bonus for a fiscal year shall in no event be paid later than 2½ months
after the close of such fiscal year. Except as provided in Section 6, such
Annual Target Bonus shall be paid only if the Executive is employed by the
Company at the time of payment. The determinations of the Board or the
Compensation Committee with respect to such Annual Target Bonus shall be final
and binding.
(c)    Equity Awards. The Executive has previously been granted options to
purchase shares of the Company’s common stock and restricted stock units. In
addition, the Executive will be eligible to receive annual equity awards, if
any, subject to the approval of the Board or the Compensation Committee in their
sole discretion. The timing and size of the annual equity awards, if any, shall
be determined in the sole discretion of the Board or the Compensation Committee
based on the Executive’s and/or the Company’s performance.
3.    Vacation and Employee Benefits.
(a)    The Company has adopted an unlimited paid time off policy, as such,
during his Employment, the Executive shall be eligible for an unlimited number
of paid vacation days each year, subject to the unlimited paid time off policy
as in effect from time to time. In accordance with such policy, the Executive
shall not be entitled to any accrued vacation upon termination of employment for
any reason.
(b)    During his Employment, the Executive shall be eligible to participate in
any employee benefit plans maintained by the Company for similarly situated
employees, subject in each case to the generally applicable terms and conditions
of the plan in question and to the determinations of any person or committee
administering such plan.
4.    Business Expenses. During his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies. Any reimbursement shall (a) be paid
promptly but not later than the last day of the calendar year following the year
in which the expense was incurred, (b) not be affected by any other expenses
that are eligible for reimbursement in any calendar year and (c) not be subject
to liquidation or exchange for another benefit.
5.    Term of Employment.
(a)    Employment at Will. The Executive’s Employment with the Company shall be
“at will,” meaning that either the Executive or the Company may terminate the
Executive’s Employment at any time and for any reason, with or without Cause.
Any contrary representations which may have been made to the Executive shall be
superseded by this Agreement. This Agreement shall constitute the full and
complete agreement between the Executive and the


2



--------------------------------------------------------------------------------




Company on the “at will” nature of the Executive’s Employment, which may only be
changed in an express written agreement signed by the Executive and a duly
authorized officer of the Company (other than the Executive). The termination of
Executive’s Employment shall not limit or otherwise affect his obligations under
Section 7 below.
(b)    Termination. The Company may terminate the Executive’s Employment at any
time and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate his Employment by
giving the Company 14 days’ advance notice in writing. The Executive’s
Employment shall terminate automatically in the event of his death.
(c)    Rights Upon Termination. Except as expressly provided in Section 6, upon
the termination of the Executive’s Employment pursuant to this Section 5, the
Executive shall only be entitled to accrued and unpaid compensation, benefits
and expense reimbursements described in Sections 2, 3 and 4 for the period
preceding the effective date of the termination. The payments under this
Agreement shall fully discharge all responsibilities of the Company to the
Executive.
6.    Termination Benefits.
(a)    Preconditions. Any other provision of this Agreement notwithstanding, the
remaining Subsections of this Section 6 shall not apply unless each of the
following requirements is satisfied:
(i)    The Executive has executed a general release of all known and unknown
claims that the Executive may then have against the Company or persons
affiliated with the Company in a form prescribed by the Company, without
alterations. The Executive shall execute and return the release on or before the
date specified by the Company in the prescribed form (the “Release Deadline”).
The Release Deadline shall in no event be later than 50 days after the
Executive’s Separation. If the Executive fails to return the release on or
before the Release Deadline, or if the Executive revokes the release, then the
Executive shall not be entitled to the benefits described in this Section 6.
(ii)    The Executive has returned all property of the Company in the
Executive’s possession.
(b)    Severance Pay. If, during the term of this Agreement, the Executive is
subject to an Involuntary Termination, then the Company shall pay the Executive
both of the following:
(i)    Base Compensation. The Company shall continue to pay Executive his Base
Compensation for a period of 12 months following the Separation (the
“Continuation Period”). Such severance payments shall be paid at the Base
Compensation rate in effect at the time of the Separation and in accordance with
the Company’s standard payroll procedures. The severance payments shall


3



--------------------------------------------------------------------------------




commence within 60 days after the Executive’s Separation and, once they commence
(the “Payment Commencement”), shall include any unpaid amounts accrued from the
date of the Employee’s Separation. However, if the 60-day period described in
the preceding sentence spans two calendar years, then the Payment Commencement
shall in any event begin on the first payroll period following expiration of any
applicable revocation period in the second calendar year.
(ii)    Target Bonus. An amount equal to his Annual Target Bonus at the rate in
effect at the time of the Separation. Such amount shall be payable in a lump sum
on the Company’s next regularly scheduled payroll that occurs following the
Payment Commencement.
(c)    Options. If, during the term of this Agreement, Executive is subject to
an Involuntary Termination, then (i) the vested portion of the shares of the
Company’s Common Stock subject to all options held by the Executive at the time
of his Separation shall be determined by adding three months to the actual
period of service that he has completed with the Company and (ii) such options
shall be exercisable for up to six months after the Executive’s Separation
(provided, however, that the Option shall remain subject to the terms of the
Plan in the event the Company is subject to a Change in Control, and further
provided that the Option in any event shall expire no later than the Expiration
Date set forth in the Notice of Stock Option Grant evidencing the Option).
7.    Non-Solicitation, Non-Disclosure and Non-Competition. The Executive has
entered into a Proprietary Information and Inventions Agreement with the
Company, which agreement is incorporated herein by reference.
8.    Successors.
(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9.    Definitions. For all purposes under this Agreement:
“Cause” shall mean:
(a)    An unauthorized use or disclosure by the Executive of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;


4



--------------------------------------------------------------------------------




(b)    A material breach by the Executive of any agreement between the Executive
and the Company;
(c)    A material failure by the Executive to comply with the Company’s written
policies or rules;
(d)    The Executive’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;
(e)    The Executive’s gross negligence or willful misconduct;
(f)    A continuing failure by the Executive to perform assigned duties after
receiving written notification of such failure from the Board; or
(g)    A failure by the Executive to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Executive’s cooperation.
“Change in Control” shall mean:
(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;
(b)    The sale, transfer or other disposition of all or substantially all of
the Company’s assets;
(c)    A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:
(i)    Had been directors of the Company on the date 24 months prior to the date
of such change in the composition of the Board (the “Original Directors”); or
(ii)    Were appointed to the Board, or nominated for election to the Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Subsection (c)(ii); or
(d)    Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities. For


5



--------------------------------------------------------------------------------




purposes of this Subsection (d), the term “person” shall have the same meaning
as when used in Sections 13(d) and 14(d) of the Exchange Act but shall exclude
(i) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or of a parent or subsidiary of the Company and (ii) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Common Stock of the
Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the State of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Good Reason” shall mean Executive’s resignation within 6 months after one of
the following conditions has come into existence without Executive’s consent:
(i) a change in the Executive’s position with the Company that materially
reduces his level of authority or responsibility from what it was prior to his
elevation to the position of Acting Chief Financial Officer and Treasurer,
(ii) a material reduction in his Base Compensation or (iii) receipt of notice
that his principal workplace will be relocated by more than 30 miles. A
condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after the initial
existence of such condition and the Company fails to remedy such condition
within 30 days after receiving the Executive’s written notice.
“Involuntary Termination” shall mean a Separation resulting from either (i) the
Executive’s involuntary discharge by the Company for reasons other than Cause,
Executive’s death or Permanent Disability or (ii) the Executive’s voluntary
resignation for Good Reason.
“Permanent Disability” shall mean the Executive’s inability to perform the
essential functions of the Executive’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.
“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code.
10.    Miscellaneous Provisions.
(a)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(b)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in


6



--------------------------------------------------------------------------------




writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(c)    Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Proprietary
Information and Inventions Agreement contain the entire understanding of the
parties with respect to the subject matter hereof.
(d)    Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of Section 409A of the Code, each payment under Section 6(b) is hereby
designated as a separate payment. If the Company determines that the Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and the regulations thereunder at the time of his Separation, then:
(i)    Any salary continuation payments under Section 6(b)(i), to the extent not
exempt from Section 409A of the Code, shall commence with the Company’s first
regularly scheduled payroll that occurs following the earlier of (x) expiration
of the six-month period measured from Executive’s Separation or (y) the date of
Executive’s death and, once such payments commence, any amounts accrued from the
Separation date shall be paid in a lump sum on the first payment date; and
(ii)    Any lump-sum payment under Section 6(b)(ii), to the extent not exempt
from Section 409A of the Code, shall be made with the Company’s first regularly
scheduled payroll that occurs following the earlier of (x) expiration of the
six-month period measured from Executive’s Separation or (y) the date of
Executive’s death.
The Company shall not have a duty to design its compensation policies in a
manner that minimizes the Executive’s tax liabilities, and the Executive shall
not make any claim against the Company or the Board related to tax liabilities
arising from the Executive’s compensation.
(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the District of Columbia
(except its provisions governing the choice of law).
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g)    No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by


7



--------------------------------------------------------------------------------




the Executive at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.
(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]


8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date first written
above.
/s/ Kevin Moran     
Kevin Moran
VANDA PHARMACEUTICALS INC.
By:     /s/ Mihael H. Polymeropoulos, M.D.     
Title:     President and Chief Executive Officer     




9

